Order, Supreme Court, New York County (Paula Omansky, J.), entered April 19, 1996, which, inter alia, denied appellant’s application to amend the caption of the action and be substituted as plaintiff and for an order directing the sheriff to sell defendant’s interest in certain real property and granted defendant’s cross motion to dissolve stays and restraints on its property and declare null and void certain restraining notices, unanimously affirmed, with costs.
Plaintiff and defendant agree and submit sworn statements attesting to the fact that, as of October 1, 1994, plaintiff had fully recouped all of the monies owed to her by defendant pursuant to a judgment based on a rent overcharge. Inasmuch as the judgment had been fully satisfied as of this date, plaintiff had no outstanding rights that she could subsequently assign to appellant. Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.